Citation Nr: 0531558	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-05 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating in excess of 40 percent for the 
residuals of an appendectomy with a ventral hernia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty with the United States 
Coast Guard from July 1963 to July 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision rendered by the 
Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In March 2004, the veteran testified at a hearing before the 
undersigned Veterans Law Judge in Las Vegas, Nevada.  A 
transcript of this hearing is associated with the claims 
folders.  Thereafter, the Board remanded the case to the RO 
for further development in September 2004.  The requested 
action was completed and the case has been returned to the 
Board for further appellate consideration.


FINDING OF FACT

In a statement dated in July 2005, the veteran indicated his 
satisfaction with a rating action awarding a 40 percent 
disability evaluation for his residuals of an appendectomy 
and a desire to withdraw his appeal before VA.  


CONCLUSION OF LAW

The criteria for a withdrawal of the veteran's substantive 
appeal on the issue of entitlement to an increased rating for 
the residuals of an appendectomy with a ventral hernia have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2005).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2005).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. 
§ 20.204(b) (2005).
  
The record reflects that the veteran perfected an appeal of 
an August 2002 rating denying an increased disability for 
residuals of an appendectomy with ventral hernia, then rated 
as 20 percent disabling.  After the Board remanded the case 
in September 2004, the RO granted a 40 percent disability 
rating for this disability in July 2005.  

Thereafter, the veteran indicated on an SSOC Expedited Action 
Attachment, dated in August 2005, that he was satisfied with 
the decision regarding his appeal and that he wished to 
withdraw his appeal.  The Board finds that this statement 
qualifies as a valid withdrawal of the issue on appeal under 
38 C.F.R. § 20.204.

In light of the veteran's withdrawal of his appeal with 
respect to this issue, there remains no allegation of error 
of fact or law for appellate consideration.  Accordingly, 
this matter will be dismissed.  


	(CONTINUED ON NEXT PAGE)



ORDER

The appeal of the denial of an increased rating for residuals 
of an appendectomy with ventral hernia is dismissed.  




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs


